Citation Nr: 9927070	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  99-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 24, 
1997, for an award of a total schedular rating for 
schizophrenia, undifferentiated type.

2.  Entitlement to an increased rating for the period prior 
to November 24, 1997.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Cubano




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 17, 1969, to 
October 7, 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in December 1996 and May 1998 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran 
subsequently perfected appeals of these decisions.

The Board notes that in the December 1996 decision the RO 
awarded the veteran an evaluation of 50 percent for his 
service connection schizophrenia, undifferentiated type, 
effective January 9, 1996, the date of his claim, and in the 
May 1998 decision, the RO increased his evaluation to 100 
percent, effective November 24, 1997, the date he was 
admitted to a VA hospital for treatment in connection with 
his schizophrenia, undifferentiated type.  The RO determined 
that the latter decision constituted a total grant of the 
benefits sought with regard to the veteran's appeal of the 
December 1996 decision.  However, the Board finds that for 
the period prior to November 24, 1997, the date the RO 
assigned a total rating, the veteran's claim of entitlement 
to an increased rating is still valid, and that an appeal for 
an increased rating for this timeframe is still active.  
Accordingly, the Board finds that the issues are properly 
listed on the first page of this decision.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  On January 9, 1996, the veteran submitted a claim of 
entitlement to an increased rating for his service-connected 
schizophrenia, evaluated as 30 percent disabling at that 
time.  

3.  The evidence first indicates that the veteran's 
schizophrenia was totally disabling on May 17, 1996, when the 
veteran was hospitalized and records show that he was unable 
to engage in productive social and industrial activities.

4.  For the period from January 9, 1996 to May 17, 1996, the 
veteran's schizophrenia is shown to have been manifested by 
intense tremors in his hands and entire body when resting, 
mental blocks in which he forgets everything and feels lost, 
suicidal and homicidal ideations, nightmares, and 
irritability.  The veteran was able to work limited duty at 
the post office, but was being evaluated by his employer with 
regard to his fitness for duty.

5.  For the period from May 10, 1995, to January 9, 1996, the 
veteran's schizophrenia was manifested by a psychiatric 
recommendation that he be excused from work for a week due to 
his psychiatric condition, irritability, trouble with co-
workers, poor judgment, anxious and fearful feelings, and 
depression.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date of May 17, 
1996, for an award of a total schedular rating for service-
connected schizophrenia are met.  38 U.S.C.A. §§ 5107, 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating greater than 50 percent for 
service-connected schizophrenia, for the period from January 
9, 1996  to May 17, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a 50 percent rating for service-
connected schizophrenia, for the period from May 10, 1995 to 
January 9, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his schizophrenia and the date of this increase 
constitute plausible or well-grounded claims.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board notes that the veteran has been in receipt 
of disability benefits from the Social Security 
Administration (SSA) since December 1996, and that the 
records relied upon for this decision are not associated with 
the claims file.  However, given the Board's assignment of a 
total rating back to May 1996, prior to the SSA's award of 
benefits, the Board finds that these records would not enable 
the veteran to obtain any additional benefits and therefore, 
there is no need for them to be associated with the claims 
file to fairly evaluate the veteran's claims.  See Holoway v. 
Brown, 4 Vet. App. 454 (1993).  

Service connection for schizophrenia was granted in a January 
1975 RO decision, and a 30 percent evaluation assigned, 
effective June 8, 1971, the date of the veteran's claim.  In 
RO decisions of March 1977, June 1982, and November 1993 this 
evaluation was confirmed.  In the November 1993 decision; 
however, the RO awarded the veteran a temporary total rating 
for hospitalization for the period from December 23, 1992, to 
January 31, 1992, with a 30 percent rating beginning again on 
February 1, 1992.  As mentioned previously, in a December 
1996 decision the RO increased the veteran's evaluation of 
his service-connected schizophrenia to 50 percent, effective 
January 9, 1996.  At this time the RO also awarded the 
veteran a temporary total rating due to hospitalization for 
the period from May 17, 1996, to June 30, 1996, with the 50 
percent rating re-commencing on July 1, 1996.  The veteran 
perfected an appeal of this decision requesting a rating 
higher than 50 percent.  In a May 1998 decision the RO again 
increased the veteran's disability rating, this time awarding 
him a total schedular rating for his service-connected 
schizophrenia, effective November 24, 1997, the date of his 
most recent admission to the hospital.  The veteran perfected 
an appeal of this decision asserting that the effective date 
assigned should be January 9, 1996, the date of his claim.

1.  Entitlement to an effective date prior to November 24, 
1997, for an award of a total schedular rating for 
schizophrenia.

The veteran contends that he is entitled to an effective date 
of January 9, 1996, the date he submitted his claim of 
entitlement to an increased rating for his award of a total 
schedular rating for his service-connected schizophrenia.  
After a review of the record, the Board finds that the 
veteran is entitled to an effective date of May 17, 1996, the 
date he was hospitalized with severe symptoms connected with 
his schizophrenia.

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1998).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1998); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991).  

In the present case, to determine when a total schedular 
rating for schizophrenia was first "factually 
ascertainable," the evidence must be examined to assess when 
the criteria for a total rating under the pertinent 
regulations were first met.  Pursuant to VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.130 (1998) (Schedule), the 
RO ascertained the severity of the veteran's schizophrenia by 
application of the criteria set forth in Diagnostic Code 
9411, which requires application of the criteria in 
Diagnostic Code 9440.  Under this provision, a total 
schedular rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  

However, the Board notes that the regulations governing the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996, because the veteran's claim was filed in 
January 1996, prior to the revision, he is entitled to 
evaluation under the regulations, old or new, which offer him 
the most favorable outcome for the period after the effective 
date of the amended regulations.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998); DeSousa v. Gober, 10 Vet. App. 461, 465-
67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider the regulations in 
effect prior to November 7, 1996, as well as the revised 
regulations and determine which is more favorable to the 
veteran for this period.  

Under the regulations in effect prior to November 7, 1996, a 
100 percent rating requires the attitudes of all contacts 
except the most intimate to be so adversely affected as to 
result in virtual isolation for the claimant in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior, or a claimant who is demonstrably unable to 
obtain or retain employment.

For the year prior to the veteran's submission of his claim 
in January 1996, the evidence indicates that he was working 
at the post office on limited duty.  Treatment records from 
Dr. Cubano indicate that he wanted to retire from his job and 
that he was having difficulty with several co-workers 
harassing him.  In a May 10, 1995, note, Dr. Cubano indicated 
that the veteran should be excused from work for one week due 
to his psychiatric condition.  In July 1995 the veteran was 
slow in his reactions with poor judgment, anxiety and fear, 
and a sense that "something" is going to happen.  In August 
1995 he was moved away from the harassing co-worker but found 
his new situation no better.  

In November 1995 he was hospitalized at the CPC Hospital San 
Juan Capestrano for approximately two weeks.  His appearance 
was good, his affect euthymic, his thoughts relevant and 
coherent, and he had no suicidal or homicidal ideations.  He 
was oriented in all spheres, and his memory was preserved.  
He was discharged to home.  At admission he was noted to be a 
potential harm to others, with a depressed mood and 
agitation.  It was noted at discharge that his major 
stressors were occupational problems.  In December 1995, Dr. 
Cubano noted that the veteran had intense tremor in his hands 
when resting.  

In January 1996 treatment notes indicate that the veteran was 
experiencing periods of forgetfulness where he forgets 
everything.  He had bad ideas and did not want to go out, he 
indicated having suicidal ideations.  In February 1996 he was 
still having suicidal ideations and that he is having dreams 
about a co-worker who bothers him.  In May 1996, prior to his 
hospitalization, he reported to his appointment with tremors 
in all of his body, a flat affect, and with everything 
irritating him.

The VA hospitalization discharge report for the period from 
May 17, 1996, to June 14, 1996, indicates that the veteran 
was discovered by the police wandering around and was taken 
home, he was evaluated by Dr. Cubano the following day and 
hospitalization was recommended.  Hospitalization was 
triggered by the veteran having audio and visual 
hallucinations, disorientation, and inappropriate behavior.  
At intake, his mood was depressed and he denied suicidal and 
homicidal ideations.  He spoke logically and coherently and 
was not hallucinating or delusional.  He was oriented to 
place and time and his memory was well preserved for all 
events.  His judgment and insight were poor.  He complained 
of poor control at home where he becomes aggressive with his 
wife and daughter.  Upon discharge he was deemed to be in 
contact with reality and not homicidal or suicidal.  The 
discharge report states that the veteran is not able to 
handle funds, and in the opinion of the discharging 
physician, he was not able to work and should not drive.

In a September 16, 1996, psychiatric evaluation report 
performed in connection with a Fitness for Duty examination 
by the veteran's employer, the examiner found that the 
veteran was unable to work because of his psychiatric 
condition.  He went on to note that the stresses of work and 
daily living could potentially be harmful to the veteran and 
others.  The examiner evaluated the veteran on two occasions, 
once in August 1996 and once in September.  The veteran 
reported that he had not worked since July 20, 1996.  In 
addition, a September 6, 1996 evaluation of the veteran by 
Dr. Cubano, his treating psychiatrist, found him to be 
incompetent to handle funds, and unable to perform basic 
tasks.  His recent and remote memory were impaired, and he 
could not consistently recall the date, time or place.  He 
was easily confused and had poor insight.  Dr. Cubano deemed 
his prognosis to be poor.  

In a November 1996 VA compensation report the veteran 
appeared to be somewhat suspicious, and looked to be 
hallucinating in the auditory field.  He was cooperative 
enough, but was quiet and not spontaneous.  He did not 
express suicidal preoccupation.  His responses were vague and 
superficial but coherent and relevant.  He was not considered 
overtly delusional.  He was oriented and his memory was 
preserved.  His judgment was fair and he was deemed 
"marginally competent."  He was assigned a Global 
Assessment Functioning score of 50.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994).  A GAF of 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."

In hearing testimony in September 1997 before the RO Dr. 
Cubano stated that in his opinion the veteran had 
deteriorated to the point where he could not work, that he 
had been hospitalized several times over that past year and 
that he had acute homicidal ideas and was not able to be 
rehabilitated.  He disagreed with the conclusions of the VA 
examiner that the veteran was even marginally competent.

Given this evidence, the Board finds that the veteran 
initially met the criteria for a total schedular rating on 
May 17, 1996, when he was admitted to the VA hospital after 
experiencing disorientation, hallucinations, and other 
inappropriate behavior, including aggressiveness towards his 
family.  The evidence prior to this hospitalization indicates 
that the veteran was working, despite periodic thought of 
suicidal ideation and forgetfulness.  An earlier assessment 
is not warranted since his two week hospitalization in 
November 1995 did not indicate the severity demonstrated 
during his May 1996 hospitalization, and treatment records 
for the timeframe prior to May 17, 1996, do not suggest a 
demonstrable inability to retain employment or gross 
repudiation of reality.  

As noted, upon discharge from his May to June 1996 
hospitalization, the recording physician indicated that in 
his opinion the veteran was unable to work, and in fact, the 
record reveals that he stopped working within a month of his 
discharge.  Moreover, soon after this hospitalization he was 
evaluated by both Dr. Cabrera and Dr. Cubano, and deemed to 
be incompetent and unable to work due to his psychiatric 
condition.  Even the November 1996 VA examination determined 
that he had serious symptoms, and a GAF score indicative of 
an inability to work, and that he was at best marginally 
competent.  This evidence satisfies the criteria for a total 
schedular rating under either rating criteria, those in 
effect prior to November 1, 1996, and those in effect after 
November 1, 1996, since both regulations award a total rating 
for the inability to work.  Accordingly, the Board finds that 
the first factually ascertainable date for a total rating is 
May 17, 1996.  Because this date is after the submission of 
his claim on January 9, 1996, it is the later date and is the 
appropriate effective date under the regulations.  38 C.F.R. 
§ 3.400(o)(1) (1998).  However, the Board notes that the RO 
has already assigned the veteran a total rating for the 
period from May 17, 1996, to June 30, 1996; therefore, to 
assign an effective date back to May 17, 1996 is redundant, 
and the Board finds that the appropriate effective date for 
the veteran's total schedular rating is July 1, 1996, the day 
after the expiration of the veteran's temporary total rating.



2.  Entitlement to a rating greater than 50 percent for the 
period prior to May 17, 1996.

Because it has been determined that a total schedular rating 
is appropriate effective May 17, 1996, but not before this 
date, the veteran's claim of entitlement to a rating greater 
than 50 percent essentially amounts to a determination as to 
whether the evidence prior to May 17, 1996, more nearly 
approximates the criteria for a 50 percent rating (which the 
veteran is currently assigned) or a 70 percent rating, and 
the effective dates for these ratings.  Moreover, since the 
pertinent medical evidence of record has been discussed in 
the preceding section of this decision, in the interest of 
brevity, it will not be repeated here, other than those 
elements required to support the Board's decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.132 (1998) (Schedule), the RO ascertained the severity of 
the veteran's schizophrenia by application of the criteria 
set forth in Diagnostic Code 9411.  Under this provision, a 
50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; and a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

However, as with the previous discussion, because the 
regulations governing the evaluation of psychiatric disorders 
were revised effective November 7, 1996, and the veteran's 
claim was filed in January 1996, prior to the revision, he is 
entitled to evaluation under the regulations, old or new, 
which offer him the most favorable outcome for the period 
after the effective date of the amended regulations.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998); DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, the Board must consider 
the regulations in effect prior to November 7, 1996, as well 
as the revised regulations and determine which is more 
favorable to the veteran for this period.  

Under the regulations in effect prior to November 1, 1996, a 
50 percent evaluation warrants a considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; and a 70 percent evaluation requires a severe 
impairment of the claimant's ability to establish and 
maintain effective or favorable relationships, and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.

Reviewing the evidence with this criteria in mind, the Board 
notes that despite Dr. Cubano's May 1995 note recommending 
that the veteran be excused from work for a week, the 
treatment notations for the period from March 1995 through 
October 1995 do not indicate that the veteran is having 
suicidal or homicidal ideations, hallucinations, or other 
severe psychoneurotic symptoms.  While the notations indicate 
some degree of difficulty interacting with co-workers, this 
difficulty does not appear in these notations to rise to a 
level greater than a considerable impairment or difficulty in 
establishing and maintaining effective social and industrial 
relationships.  Additionally, his November 1995 
hospitalization did not indicate severe symptoms at either 
admission or discharge.  However, in January 1996 Dr. 
Cubano's notations indicate that the veteran was experiencing 
disorientation, in that he would forget where he was, and 
everything else, that he was experiencing suicidal ideations, 
and dreams about his co-worker, leading up to tremors in his 
entire body in May 1996.  These symptoms satisfy many of the 
criteria for a 70 percent rating under the old regulations in 
that they constitute a severe impairment of his ability to 
retain his employment.  

Accordingly, based on the evidence of record, the Board finds 
that the veteran has satisfied the criteria for a 50 percent 
rating from May 10, 1995, when Dr. Cubano submitted his 
statement indicating that the veteran should be excused from 
work due to his psychiatric impairment, until January 9, 
1996, when the evidence indicates an increase in the severity 
of the veteran's symptoms to include suicidal ideation and 
episodes of disorientation, sufficient to satisfy the 
criteria for a 70 percent evaluation. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An effective date of May 17, 1996, for an award of a total 
schedular evaluation for schizophrenia is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to a 70 percent rating for schizophrenia for the 
period from January 9, 1996 to May 17, 1996, is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to a 50 percent rating for schizophrenia for the 
period from May 10, 1995, to January 9, 1996, is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

